Order of the Supreme Court, New York County, entered in the office of the clerk on July 9, 1975, denying appellant’s application for a downward modification of his obligation to provide for his children, unanimously reversed, on the law and on the facts, without costs, and without disbursements, and remanded for a hearing on the issue of appellant’s changed financial circumstances. Despite the averment of appellant’s counsel that his copy of the judgment specified the separation agreement between the parties was not incorporated into the judgment, it appears clear from the language of the certified microfilm copy of the original of the judgment as signed by the referee, that the agreement was in fact incorporated into the judgment. In these circumstances it was not inappropriate for appellant to make the application referred to herein. We are of the opinion that the affidavit submitted by appellant constitutes a sufficient showing of his claimed changed adverse financial circumstances, and that the court below was in error in denying that application without conducting a hearing on that issue. Concur&emdash;Murphy, J. P., Lupiano, Birns, Silverman and Nunez, JJ.